  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 PATRICK PLUMLEY, Individually and On                )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 TETRAPHASE PHARMACEUTICALS,                         )   CLASS ACTION
 INC., L. PATRICK GAGE, LARRY                        )
 EDWARDS, GAREN BOHLIN, STEVEN                       )
 BOYD, JEFFREY A. CHODAKEWITZ,                       )
 JOHN G. FREUND, GERRI HENWOOD,                      )
 GUY MACDONALD, KEITH MAHER,                         )
 NANCY J. WYSENSKI, LA JOLLA                         )
 PHARMACEUTICAL COMPANY, and TTP                     )
 MERGER SUB, INC.,                                   )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 24, 2020 (the

“Proposed Transaction”), pursuant to which Tetraphase Pharmaceuticals, Inc. (“Tetraphase” or the

“Company”) will be acquired by La Jolla Pharmaceutical Company (“Parent”) and TTP Merger

Sub, Inc. (“Merger Sub,” and together with Parent, “La Jolla”).

       2.      On June 24, 2020, Tetraphase’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with La Jolla. Pursuant to the terms of the Merger Agreement, Merger Sub
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 2 of 13 PageID #: 2




commenced a tender offer (the “Tender Offer”) to purchase all of Tetraphase’s outstanding

common stock for $2.00 per share in cash and one contingent value right (“CVR”). The Tender

Offer is set to expire on July 27, 2020.

       3.      On June 29, 2020, defendants filed a Solicitation/Recommendation Statement (the

“Solicitation Statement”) with the United States Securities and Exchange Commission (“SEC”) in

connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Tetraphase common stock.




                                                  2
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 3 of 13 PageID #: 3




       9.      Defendant Tetraphase is a Delaware corporation and maintains its principal

executive offices at 480 Arsenal Way, Watertown, Massachusetts 02472. Tetraphase’s common

stock is traded on the NASDAQ Global Select Market under the ticker symbol “TTPH.”

       10.     Defendant L. Patrick Gage is a director of the Company.

       11.     Defendant Larry Edwards is Chief Executive Officer and President of the

Company.

       12.     Defendant Garen Bohlin is a director of the Company.

       13.     Defendant Steven Boyd is a director of the Company.

       14.     Defendant Jeffrey A. Chodakewitz is a director of the Company.

       15.     Defendant John G. Freund is a director of the Company.

       16.     Defendant Gerri Henwood is a director of the Company.

       17.     Defendant Guy Macdonald is a director of the Company.

       18.     Defendant Keith Maher is a director of the Company.

       19.     Defendant Nancy Wysenski is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Parent is a California corporation and a party to the Merger Agreement.

       22.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Tetraphase (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.




                                                  3
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 4 of 13 PageID #: 4




        24.     This action is properly maintainable as a class action.

        25.     The Class is so numerous that joinder of all members is impracticable. As of June

22, 2020, there were approximately 7,263,236 shares of Tetraphase common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        30.     Tetraphase is a biopharmaceutical company that uses its proprietary chemistry




                                                  4
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 5 of 13 PageID #: 5




technology to create novel tetracyclines for serious and life-threatening conditions, including

infections caused by many of the multidrug-resistant bacteria highlighted as urgent public health

threats by the World Health Organization and the Centers for Disease Control and Prevention.

       31.    The Company has created more than 3,000 novel tetracycline compounds using its

proprietary technology platform.

       32.    The Company’s lead product XERAVA™ is approved for the treatment of

complicated intra-abdominal infections by the U.S. Food and Drug Administration and the

European Medicines Agency.

       33.    The Company’s pipeline also includes antibiotics TP-271 and TP-6076, which are

Phase 2 ready, and TP-2846, which is in preclinical testing for acute myeloid leukemia.

       34.    On June 24, 2020, Tetraphase’s Board caused the Company to enter into the Merger

Agreement with La Jolla.

       35.    Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Tetraphase’s outstanding common stock for $2.00 in cash and one

CVR per share.

       36.    According to the press release announcing the Proposed Transaction:

       La Jolla Pharmaceutical Company (Nasdaq: LJPC), which is dedicated to the
       development and commercialization of innovative therapies that improve outcomes
       in patients suffering from life-threatening diseases, and Tetraphase
       Pharmaceuticals, Inc. (Nasdaq: TTPH), a biopharmaceutical company focused on
       commercializing its novel tetracycline XERAVA™ to treat serious and life-
       threatening infections, today announced that they have entered into a definitive
       merger agreement. Under the terms of the definitive merger agreement, La Jolla
       would acquire Tetraphase, through a tender offer, for $43.0 million in upfront cash
       plus potential future cash payments of up to $16.0 million pursuant to contingent
       value rights (CVRs). The Board of Directors of Tetraphase unanimously
       recommends that stockholders tender their shares in the La Jolla tender offer once
       it is commenced.

       Under the terms of the definitive merger agreement, the upfront cash consideration



                                               5
Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 6 of 13 PageID #: 6




   in the transaction will be as follows: (i) $2.00 per share of Tetraphase common
   stock (including common stock underlying restricted stock units, performance-
   based stock units and pre-funded warrants); (ii) $2.68 per share of Tetraphase
   common stock underlying the common stock warrants issued by Tetraphase in
   November 2019; and (iii) $2.69 per share of Tetraphase common stock underlying
   the common stock warrants issued by Tetraphase in January 2020. Tetraphase
   equity holders would also be entitled to receive, for each share of Tetraphase
   common stock, one non-tradeable CVR. The holders of the CVRs would be entitled
   to receive payments of up to an additional $16.0 million in the aggregate upon the
   achievement of certain net sales of XERAVA™ in the United States (U.S.) as
   follows: (i) $2.5 million if 2021 XERAVA U.S. net sales are ³ $20 million; (ii) $4.5
   million if XERAVA U.S. net sales are ³ $35 million during any calendar year
   ending on or prior to December 31, 2024; and (iii) $9.0 million if XERAVA U.S.
   net sales are ³ $55 million during any calendar year ending on or prior to December
   31, 2024. . . .

   Under the terms of the definitive merger agreement, the tender offer will commence
   within three business days. Any shares not tendered in the tender offer will be
   acquired in a second-step merger at the same cash price as paid in the tender offer.
   Closing of the transaction is subject to specified closing conditions, including that
   a majority of Tetraphase’s shares of common stock (treating the shares underlying
   Tetraphase’s RSUs and PRSUs as outstanding) are validly tendered and not validly
   withdrawn. Upon the closing of the transactions, Tetraphase will become a wholly
   owned subsidiary of La Jolla, and shares of Tetraphase’s common stock will no
   longer be listed on any public market. Subject to certain limited exceptions, the
   CVRs will be non-transferable.

   The transaction was unanimously approved by the Tetraphase board of directors
   and is expected to close in the third quarter of 2020. Certain Tetraphase
   stockholders and warrant holders, including Armistice Capital, LLC, holding in the
   aggregate approximately 20% of Tetraphase’s outstanding voting power, have
   signed support agreements or exchange agreements under which such equity
   holders agreed, among other things, to tender their shares in the tender offer and to
   the treatment of the warrants described above. Additionally, La Jolla owns shares
   in Tetraphase that represent approximately 15% of Tetraphase’s outstanding voting
   power.

   On June 24, 2020, Tetraphase terminated its previously announced merger
   agreement with Melinta Therapeutics, Inc., dated as of June 4, 2020, in order to
   enter into the definitive merger agreement with La Jolla. In connection with the
   termination of the definitive merger agreement with Melinta, Tetraphase paid
   Melinta a termination fee in the amount of $1,150,000.

   Janney Montgomery Scott is acting as financial advisor to Tetraphase and has
   rendered a fairness opinion to Tetraphase’s board of directors in connection with
   the transaction. Wilmer Cutler Pickering Hale and Dorr LLP is acting as legal



                                            6
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 7 of 13 PageID #: 7




        advisor to Tetraphase in connection with the transaction.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

        37.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

        38.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

        39.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

        40.     With respect to the Company’s financial projections, the Solicitation Statement

fails to disclose, for each set of projections: (i) all line items used to calculate (a) EBIT and (b)

Unlevered Free Cash Flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

        41.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        42.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Janney Montgomery Scott LLC (“Janney”).

        43.     With respect to Janney’s Standalone Discounted Cash Flow Analysis, the

Solicitation Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow;

and (ii) the individual calculated inputs and assumptions underlying the range of discount rates of

17.8% to 21.8%.




                                                   7
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 8 of 13 PageID #: 8




       44.     With respect to Janney’s Selected Precedent Transactions Analysis, the Solicitation

Statement fails to disclose the individual multiples and metrics for the transactions observed by

Janney in the analysis.

       45.     With respect to Janney’s Premiums Paid Analysis, the Solicitation Statement fails

to disclose: (i) the transactions observed by Janney in the analysis; and (ii) the premiums paid in

the transactions.

       46.     With respect to Janney’s Selected Public Companies Analysis, the Solicitation

Statement fails to disclose the individual multiples and metrics for the companies observed by

Janney in the analysis.

       47.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       48.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]



                                                  8
  Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 9 of 13 PageID #: 9




       52.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       53.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       54.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       55.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       56.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       57.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       58.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       59.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       60.     Plaintiff and the Class have no adequate remedy at law.




                                                 9
 Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 10 of 13 PageID #: 10




                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       61.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       62.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       63.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       64.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       65.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       66.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.



                                                 10
 Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 11 of 13 PageID #: 11




       67.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and La Jolla)

       68.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       69.     The Individual Defendants and La Jolla acted as controlling persons of Stemline

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Stemline and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       70.     Each of the Individual Defendants and La Jolla was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       71.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       72.     La Jolla also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or



                                                  11
 Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 12 of 13 PageID #: 12




misrepresented in the Solicitation Statement.

       73.     By virtue of the foregoing, the Individual Defendants and La Jolla violated Section

20(a) of the 1934 Act.

       74.     As set forth above, the Individual Defendants and La Jolla had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       75.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       76.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                12
Case 1:20-cv-00955-UNA Document 1 Filed 07/16/20 Page 13 of 13 PageID #: 13




      F.     Granting such other and further relief as this Court may deem just and proper.

                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury.

Dated: July 16, 2020                               RIGRODSKY & LONG, P.A.

                                           By: /s/ Gina M. Serra
                                               Brian D. Long (#4347)
OF COUNSEL:                                    Gina M. Serra (#5387)
                                               300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                   Wilmington, DE 19801
Richard A. Maniskas                            Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                Facsimile: (302) 654-7530
Berwyn, PA 19312                               Email: bdl@rl-legal.com
Telephone: (484) 324-6800                      Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff




                                                  13
